 



Exhibit 10.5
Sales Team Resource SOW
This Statement of Work (“SOW”) #6 adopts and incorporates by reference the terms
and conditions of Goods Agreement #ROC-P-68 (“Base Agreement”) between IBM
(“Buyer”) and Brocade Information Systems with offices located at 1745
Technology Drive, San Jose, California 95110 and Brocade Communications
Switzerland, SarL, with an office located at 29 Route de l’Aeroport, Case
Postale 105, CH-1215, Geneva 15, Switzerland (individually and collectively
“Supplier”). This SOW is effective beginning on April 2, 2007. Transactions
performed under this SOW will be conducted in accordance with and be subject to
the terms and conditions of this SOW, the Base Agreement, and any applicable
Work Authorizations (“WAs”). This SOW is not a WA.
1.0 Scope Of Work
In an effort to provide IBM with more direct technical and sales support
resources dedicated to the effort of selling IBM branded Brocade storage
networking technology products, this Agreement is being put in force to allow
Brocade resources to be placed within IBM to assist in such sales. The Brocade
employee resources will be integrated within the existing IBM storage and SAN
sales structures and geographic organizations and such resources will drive
incremental IBM revenue opportunities utilizing IBM branded Brocade products
(the Services, as defined in the Base Agreement). This initial effort will be
directed specifically at the placement of SAN Director products, but is also
intended to address the complete IBM Brocade product portfolio.
At the discretion and agreement of IBM and Brocade management, these identified
resources may be used to support unique transactions or to assist in an IBM
direct or business partner sales opportunity. These resources will have access
to the full scope of both IBM and Brocade support in order to ensure the success
of their actions, and will take direction from agreed to management from both
companies.
2.0 Description Of Deliverables And Services
In the initial trial phase of this agreement, Brocade will identify and provide
a maximum of twelve (12) Storage Area Network (SAN) sales professionals to
assist in driving incremental IBM sales revenue. The ‘skill-split target’ of
this resource will be approximately [**] percent ([**]%) sales and [**] percent
([**]%) technical, with geographic placement mapped as ably as possible and
practical to the areas of most anticipated need and demand. Further,
approximately [**] ([**]) of these resources will be placed within the IBM
Americas Group (‘AG’) Sales Geography, with a definitive focus on the United
States; and the remaining approximately [**] ([**]) resources will be placed in
IBM’s Europe, Middle East and Africa (‘EMEA’) Sales Geography. Brocade will make
the resources’ names and assigned locations available to IBM in advance of
placement of said resource.
Brocade resources identified and placed as a result of this Agreement in IBM’s
AG region will take direction from [**] of Brocade, [**] of IBM, and other IBM
storage sales management as defined by assigned territory. Similarly, Brocade
resources placed in IBM’s EMEA region will take direction from [**] of Brocade,
[**] of NE-EMEA and [**] of SE-EMEA, along with other IBM storage sales
management as defined by assigned territory.
 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3.0 Term/Termination:
a.       Term:     IBM and Brocade agree to enter into this agreement for a
minimum term of six months, to begin on the date of first resource being
provided to IBM. Each company agrees to a mutual review of the success of the
program, with the rights to jointly negotiate proposal alternatives acceptable
to each party by written amendment to this Agreement. Both parties must agree to
renew this Agreement for ongoing six-month extensions by providing the other
party thirty (30) day notice of its intent to renew and acceptance of such
extension period by the other party.

  b.   Termination:

i.     This Agreement will terminate at the end of the initial six (6) month
period unless the parties agree to renew the agreement for additional six
(6) month periods.
ii.     This Agreement shall automatically terminate if (i) either party applies
to court for its winding-up or a liquidator, receiver, administrative receiver,
administrator, examiner or similar officer is appointed over all or a
substantial part of its assets; or (ii) either party commits a material breach
of this Agreement, which if capable of being remedied, shall not have been
remedied within 30 days of notice being served on it by the other party.

  c.   Brocade Personnel: Brocade shall have the right, in its sole discretion,
to terminate the services of any of its personnel contemplated hereunder for any
reason at any time, in which event Brocade shall identify a replacement resource
in its sole discretion. IBM shall not be entitled to terminate the employment of
any Brocade personnel contemplated hereunder.

4.0 Costs and Payments

  a.   In consideration for Brocade subservices, IBM and Brocade agree to the
following:

  •   The annual full burden compensation (includes all individual compensation
inclusive of salary, bonus, commissions, benefits, 401(k) match, company car (if
available), business expenses, education/seminars, per diems (if available),
etc.) for each individual will be calculated at $[**] USD per sales
professional, and $[**] USD per technical professional. For the initial six (6)
month trial period only, Brocade and IBM agree to a blended flat rate of $[**]
per Brocade resource. If this Agreement is renewed, the individual rates above
for a sales professional and technical professional shall apply as stated above.
    •   The blended flat rate of $[**] cost for these initial test phase
individuals will be split evenly between IBM and Brocade.

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



  •   A maximum of [**] ([**]) full-time Brocade sales employees, with the
agreed to set of both technical and sales skills, will be placed as Brocade
resources supporting the IBM storage sales organization beginning April 2. This
number may be amended downward by either company due to reasons such as, but not
limited to, the availability of resources.     •   Brocade will at all times
remain the responsible payroll provider for such resources. IBM will reimburse
Brocade [**]% of the compensation paid for each employee in accordance with this
Agreement. And for the avoidance of doubt, such resources will remain Brocade
employees.

  b.   IBM Payment for Brocade Resources: IBM and Brocade will establish part
numbers whereby IBM will purchase such part numbers from Brocade for each
Brocade Director sold during the term of this Agreement. Brocade will attribute
all IBM payments for such part number to IBM’s costs of such Brocade Resources.
The parties will reconcile such payments against the amounts owed to Brocade for
such resources on a quarterly basis, as defined below.

  c.   Reconciliation:

  •   A quarterly reconciliation will take place to determine the actual number
of IBM badged Brocade director products sold, against an agreed to target number
of placements beforehand. Additionally, this reconciliation will include an
analysis of the overall anticipated positive impact on gross revenues derived
from their efforts.     •   Prior to the six-month trial period, IBM and Brocade
agree to a formal checkpoint of overall progress by June 30, 2007.     •  
Program adjustments to accelerate growth and success, as deemed appropriate and
acceptable by IBM and Brocade, may be made at the checkpoint, or other jointly
agreed to times.     •   Upon subsequent reviews of the success of the proposal,
a decision will be made whether to extend, alter, or cancel this Agreement.

  d.   Reporting:         IBM will provide Brocade with a monthly written report
listing the number of Directors sold during the trial period. Such report will
include the current month sales and sales for the program to date. If a
discrepancy exists between Brocade and IBM’s reported sales, IBM and Brocade
will meet to reconcile any reports for the full number and scope of IBM branded
Brocade directors sold in any given month. The parties agree that such
reconciliation will occur within 15 days after the end of each such reporting
period.

5.0 Communications
All communications between the parties will be carried out through the following
designated coordinators. All notices required in writing under this Agreement
will be made to the appropriate
 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



contact listed below at the following addresses and will be effective upon
actual receipt. Notices may be transmitted electronically, by registered or
certified mail, or courier. All notices, with the exception of legal notices,
may also be provided by facsimile.

 



--------------------------------------------------------------------------------



 



                          Business Coordinators    
FOR SUPPLIER
          FOR BUYER          
Name
    Mike Harrison     Name Robert Mahoney          
Title
    Business Line Executive, IBM     Title Business Line Executive          
Address
    1745 Technology Drive
San Jose, CA 95110     Address 80 State Street,
Albany, NY 12207          
Phone
    303-746-0780     Phone 1-518-487-6208          
Fax
          Fax          
E-mail
    mike.harrison@brocade.com     E-mail
rmahoney@us.ibm.com          

Copy to: Brocade General Counsel

              ACCEPTED AND AGREED TO:   ACCEPTED AND AGREED TO: IBM   Brocade
Communications
By: /s/ Malcolm McDonald
  5/6/07   By: /s/ Jill Cameron   4-27-07      
Buyer Signature
  Date   Supplier Signature   Date
Malcolm McDonald
        Jill Cameron          
Printed Name
      Printed Name    
Team Lead — WW Procurement
      Dir. WW Sales Operations          
Title & Organization
      Title & Organization    
 
                 
Buyer Address:
      Supplier Address:    
  IBM
        Brocade Communication Systems, Inc.    
  30309 Cornwallis Road
        1745 Technology Drive    
  RTP, NC 27709
        San Jose, CA 95110 USA    
  USA
           
 
           
 
                    ACCEPTED AND AGREED TO:         Brocade Communications
Switzerland, SarL
 
      By: /s/ Ulrich Plechschhmidt   27 April 2007      
 
      Supplier Signature   Date
 
      Ulrich Plechschmidt          
 
      Printed Name    
 
      Vice President EMEA          
 
      Title & Organization    
 
                 
 
      29 Route de’Aeroport    
 
      Casa Postale 105    
 
      CH-1215 Geneva 15    
 
      Switzerland    

 